DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/29/2020, 05/24/2021 is/are being considered by the examiner.


Drawings
The drawings are objected to because
Fig2
Y-axis missing label/units
Fig3
Y-axis missing label/units
Fig4a/b
Y-axis missing label/units
Ref char missing in specification: 70b, 70c, 70d, 70e, 70f, 80a
Fig5
Y-axis missing 
Ref char missing in specification: 91, 92b
Fig6
Missing reference character 104 for corresponding dotted line for event 102b
Fig7
Missing ref char 126 per P11L9
Ref char missing in specification: 126a, 126b
All Figures
Missing ref chars per P11L16-34: 1a, 1b, 2a, 2b, 3a, 3b, E1, 1., 1d, 2c, 2d, 3c, E2, 4a, 5a, E3, 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“monitoring equipment” as first recited in claim 12
Corresponding structure
Microphones, accelerometers, as informed by P4L1-2
Or Equivalents
“alert generator” as first recited in claim 14
Corresponding structure
No corresponding structure is disclosed. See 35 USC 112 section below.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claim 1-11 rejected under 35 U.S.C. 101 because in Claim 1 the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) an algorithm for recognizing an event. This judicial exception is not integrated into a practical application because no actual structure is required in claim 1, as the entire method may be completed with solely a human with the signal provided numerically or as audio and with a copy of the predefined characteristic thresholds for comparison to the provided signal. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the method is effectively an exam question for one of ordinary skill in the art, or merely a person determining that the sound of a falling objection is the sound of a falling object.
Claims 2-11, are rejected based on dependency on claim 1, and due to each of the cited claims failing to integrate the claim limitations into a practical application.


Claim Objections
Claims are objected to because of the following informalities:  
Claim 1
L8-11, change semi-colons to commas to improve claim clarity
L13-14, recitation “the predetermined characteristic” lacks formal antecedent basis from L5-6
The instant objection is extended to all instances
Claim 3
L1, recitation “analyzing” lacks antecedent indication from claim 1
The instant objection is extended to all instances
Claim 4
L4-5, recitation “the first and second peaks” lack formal antecedent basis
Amendment to “the first peak amplitude and the second peak amplitude [[peaks]]” would greatly improve claim clarity
Claim 10
L2, recitation “vibrational signal” lacks antecedent indication from claim 1
Claim 12
L8, recitation “the predetermined characteristic” lacks formal antecedent basis from L7
The instant objection is extended to all instances
L9-12, change semi-colons to commas to improve claim clarity
Claim 18
L12-13, recitation “the predetermined characteristic” lacks formal antecedent basis from L11-12
The instant objection is extended to all instances
L14-17, change semi-colons to commas to improve claim clarity
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-16, 18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was 
Claim 1, 12, 18
The below cited limitations of the independent claims fail to comply with the written description requirement as the below cited limitations were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had shown possession of how applicant performed the method/process of recognizing an event based on the cited variables in their computer implemented arrangement, please see MPEP 2161.01.I. The specification fully discloses how applicant recognizes an event using an amplitude of the signal in Fig2 and on Page6 and the discussion of how applicant determines threshold 46 based on max amplitude during normal operating conditions or based on 20% of max measurable sound input. The specification fails to disclose how applicant determines the threshold 56 in Fig3, threshold 94 in Fig5, or threshold 106 in Fig6, beyond that the thresholds are “predetermined” and “can be adjusted dependent on the type of event or events being monitored” (end of page10). Further, the energy thresholds discussed on page 11 are fully theoretical as they are merely referred to as “1a/1b/2a/2b/1c/1d”. Without disclosing the thresholds for each claimed variable, the specification fails to disclose how applicant performs the recognizing method/process.
“the one or more predetermined characteristic being at least one of:
…
a duration of the signal;
a shape of the signal;
…; and
an energy of the signal; 
recognizing the event has occurred based on the predetermined characteristic;”
Claim 14
L1-2, limitation “an alert generator” fails to comply with the written description requirement, as the cited limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the “an alert generator” as claimed in claim 14 and as invoked by 35 USC 112f, as the specification fails to disclose any structure that is clearly linked to perform the entire claimed function. P2L18-21 discloses a format that the alert may take and P3L29-31 discloses “means for generating an alert upon” which fails to disclose any structure itself. P13L19-21 comes the closest with “In the event that the one or more predetermined characteristics are detected, the turbine and/or cluster controller may be configured to produce an alert to indicate that an event has occurred.”, however neither the “turbine” or “cluster controller” is clearly linked to performing the entire claimed function of “configured to generate an alert upon receipt of the output to indicate that an event has occurred”.
Claims dependent on a rejected claim are rejected based on dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-16, 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
L5, limitation “the signal” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference, see MPEP 2173.05(e), and renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation may or may not be antecedently depend upon one, both, or neither of “an acoustic signal” or “a vibrational signal”.
L8,9,10,11,12, limitation “the signal” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is impossible to determine the proper antecedent basis of the cited term
Claim 3
L2,3, limitation “the signal” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is impossible to determine the proper antecedent basis of the cited term
Claim 4
L2,2,3, limitation “the signal” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is impossible to determine the proper antecedent basis of the cited term
Claim 5
L2, limitation “the signal” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is impossible to determine the proper antecedent basis of the cited term
Claim 6
L2,2,3, limitation “the signal” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is impossible to determine the proper antecedent basis of the cited term
L4, limitation “the presence of …” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and 
L4, limitation “one or more predetermined frequencies” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is a new antecedent basis, or if the cited limitation has an antecedent basis in claim 1.
L5, limitation “the one or more frequencies having a predetermined amplitude” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
Claim 7
L2, limitation “an acoustic signal” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is a new antecedent basis, or if the cited limitation has an antecedent basis in claim 1
L2, limitation “the signal” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is impossible to determine the proper antecedent basis of the cited term
Claim 9
L2, limitation “a vibrational signal” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is a new antecedent basis, or if the cited limitation has an antecedent basis in claim 1
L2, limitation “the wind turbine tower” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is a new antecedent basis, or if the cited limitation has an antecedent basis in claim 1
L2-3, limitation “a predetermined characteristic” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is a new antecedent basis, or if the cited limitation has an antecedent basis in claim 1
L3, limitation “the vibration” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it 
L3, limitation “the predetermined characteristic” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation has an antecedent basis in claim 1 or 9
Claim 11
L1, limitation “the signals” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference, see MPEP 2173.05(e), and renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is impossible to determine the proper antecedent basis of the cited term
Claim 12
L3, limitation “the tower” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
L16, limitation “the recognized event” renders the claim indefinite, as the metes and bounds of the claim are unknown, as the proper antecedent basis is unknown due to inconsistent usage in claim 12 and dependents
Claim 14
L1-5 invokes 112f while failing to have corresponding structure that is clearly linked to the entire claimed function. See section below for more detailed discussion.
L5, limitation “an event” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is a new antecedent basis, or if the cited limitation has an antecedent basis in claim 12
Claim 16
L2, limitation “the event” renders the claim indefinite, as the metes and bounds of the claim are unknown, as the proper antecedent basis is unknown due to inconsistent usage in claim 12 and dependents
L2-3, limitation “the positions” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
Claim 18
L19, limitation “the event” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is a new antecedent basis or if the cited limitation has an antecedent basis from L12
L20, limitation “the recognized event” renders the claim indefinite, as the metes and bounds of the claim are unknown, as the proper antecedent basis is unknown due to inconsistent usage in claim 18
Claims dependent on a rejected claim are rejected based on dependency

Claim 14 limitation “alert generator” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
As the specification fails to disclose any structure that is clearly linked to perform the entire claimed function. P2L18-21 discloses a format that the alert may take and P3L29-31 discloses “means for generating an alert upon” which fails to disclose any structure itself. P13L19-21 comes the closest with “In the event that the one or more predetermined characteristics are detected, the turbine and/or cluster controller may be configured to produce an alert to indicate that an event has occurred.”, however neither the “turbine” or “cluster controller” is clearly linked to performing the entire claimed function of “configured to generate an alert upon receipt of the output to indicate that an event has occurred”.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8-10, 12, 14-15, 18, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nies (US 7,895,018).
Claim 1
Nies discloses:
“A method for monitoring a wind turbine (abstract; C1L7-11), the method comprising:
monitoring an acoustic signal and/or a vibrational signal within a tower of the wind turbine (C4L13-26, sensors 132/134 within tower and tower root; best seen Fig1b);
analyzing the signal to identify one or more predetermined characteristic indicative of an event within the tower (C6L3-13, C7L35-47), the one or more predetermined characteristic being at least one of:
an amplitude of the signal (C6L21-30, C2L25-33);
a duration of the signal (C2L25-33, C3L24-27, C6L3-20);
a shape of the signal (C2L25-33, C3L24-27, C6L3-20);
one or more frequencies present in the signal (C7L35-47, C2L25-33); and
an energy of the signal;
recognizing the event has occurred based on the predetermined characteristic (Abstract; C2L13-15,30-33,55-56, C8L56-67, C10L35-36); and
generating an output based on the recognized event (Abstract; C2L13-15,30-33,55-56, C8L56-67, C10L35-36).”
Claim 3
Nies discloses: “The method of claim 1, wherein analyzing the signal comprises determining the amplitude of the signal and wherein the one or more predetermined characteristic comprises the signal having an amplitude above a predetermined threshold for a minimum duration of time (C6L24-30).”
Claim 4
Nies discloses: “The method of claim 1, wherein analyzing the signal comprises determining the shape of the signal and wherein the one or more predetermined characteristic comprises the shape of the signal including a first peak amplitude and a second peak amplitude wherein the first and second peaks are spaced apart by a predetermined time (C2L25-33, C3L24-27, C6L3-20).”
Claim 5
Nies discloses: “The method of claim 4, wherein the predetermined time corresponds to a time taken for the signal to travel to one end of the tower and back (any given predetermined time implicitly have some finite correspondence to the travel time of the signal itself).”
Claim 6
Nies discloses: “The method of claim 1, wherein analysing the signal comprises applying an algorithm to the signal to determine one or more frequency components of the signal and wherein the one or more predetermined characteristic includes the presence of one or more predetermined frequencies and/or the one or more frequencies having a predetermined amplitude (C7L35-47, C2L25-33).” 
Claim 8
Nies discloses: “The method of claim 1, wherein the output comprises a signal for generating an alert and/or one or more control command for the wind turbine (Abstract, result indicative for an event; C1L11, computer program product).”
Claim 9
Nies discloses: “The method of claim 1, further comprising monitoring a vibrational signal from a floor or wall of the wind turbine tower to identify a predetermined characteristic of the vibration, the predetermined characteristic being indicative of the event (C4L13-26, sensors 132/134 within tower and tower root; best seen Fig1b).”
Claim 10
Nies discloses: “The method of claim 1, comprising monitoring the acoustic signal and/or vibrational signal at a plurality of positions within the tower of the wind turbine (C4L13-26, sensors 132/134 at plural locations in tower).”
Claim 12
Nies discloses: 
“An apparatus for monitoring a wind turbine, the apparatus comprising:
monitoring equipment for detecting a signal within the tower (C4L13-26, sensors 132/134 within tower and tower root; best seen Fig1b), the signal being selected from at least one of an acoustic signal and/or a vibrational signal (C4L13-26, sensors 132/134); and
a processor (Fig1b, control unit 30; C8L40-45) coupled to the monitoring equipment and configured to receive and analyze the signal to determine one or more predetermined characteristics indicative of an event (C6L3-13, C7L35-47), the predetermined characteristic being at least one of:
an amplitude of the signal (C6L21-30, C2L25-33);
a duration of the signal (C2L25-33, C3L24-27, C6L3-20);
a shape of the signal (C2L25-33, C3L24-27, C6L3-20);
one or more frequencies present in the signal (C7L35-47, C2L25-33); and
an energy of the signal; 
the processor being further configured to recognize an event has occurred based on the predetermined characteristic (Abstract; C2L13-15,30-33,55-56, C8L56-67, C10L35-36) and generate an output based on the recognized event (Abstract; C2L13-15,30-33,55-56, C8L56-67, C10L35-36).”
Claim 14
Nies discloses: “The apparatus of claim 12, further comprising an alert generator communicatively coupled to the processor (Fig1b, control unit 30; C8L36-45, process of control unit 30 is able to generate warning/fault signals); wherein the alert generator is configured to generate an alert upon receipt of the output to indicate that an event has occurred (Abstract; C2L13-15,30-33,55-56, C8L56-67, C10L35-36, result indicating the event is implicitly an alert).”
Claim 15
Nies discloses: “The apparatus of claim 12, wherein the monitoring equipment comprises a plurality of sensors for mounting in separate positions in the tower (C4L13-26, sensors 132/134 within tower and tower root; best seen Fig1b).”
Claim 18
Nies discloses: 
“A wind turbine (Fig1-2), comprising:
a tower (tower 2);
a nacelle (nacelle 6) disposed on the tower (Fig1); and
an monitoring apparatus for monitoring the wind turbine, the apparatus comprising:
monitoring equipment for detecting a signal within the tower (C4L13-26, sensors 132/134 within tower and tower root; best seen Fig1b), the signal being selected from at least one of an acoustic signal and/or a vibrational signal  (C4L13-26, sensors 132/134); and 
a processor (Fig1b, control unit 30; C8L40-45) coupled to the monitoring equipment and configured to perform an operation (C4L20-26, C6L3-13, C7L35-47), comprising:
receiving and analyzing the signal to determine one or more predetermined characteristics indicative of an event (C4L20-26, C6L3-13, C7L35-47), the predetermined characteristic being at least one of:
an amplitude of the signal (C6L21-30, C2L25-33);
a duration of the signal (C2L25-33, C3L24-27, C6L3-20);
a shape of the signal (C2L25-33, C3L24-27, C6L3-20);
one or more frequencies present in the signal (C7L35-47, C2L25-33); and
an energy of the signal; 
recognizing an event has occurred based on the predetermined characteristic (Abstract; C2L13-15,30-33,55-56, C8L56-67, C10L35-36) and generate an output based on the recognized event (Abstract; C2L13-15,30-33,55-56, C8L56-67, C10L35-36).”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2, 13, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Nies, in view of Anderson (US 9,206,786).
Claim 2
Nies discloses the method of claim 1.
Nies is silent to the detected event was a component hitting a floor in the tower of the wind turbine.
Anderson teaches (C1L27-42) that it is known that objects become loose during operation and then fall from their mounted locations to the bottom ground under the mounted locations and that these falling objects cause damage to the areas of which the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Anderson to include detection of falling objects to the arrangement and process of Nies within the tower of Nies, in order to gain the benefit of detecting damage within the tower of Nies in order to avoid further damage to the wind turbine.
Claim 13
The modified arrangement and process of Nies by the teachings of Anderson, discloses: “The apparatus of claim 12, wherein the one or more predetermined characteristic is indicative of a component hitting a floor in the tower (limitation is within the scope of the combination discussed in claim 2).”

Claim 1, 7, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Nies, in view of Anderson (US 9,206,786).
Claim 1
Nies discloses:
“A method for monitoring a wind turbine (abstract; C1L7-11), the method comprising:
monitoring an acoustic signal and/or a vibrational signal within a tower of the wind turbine (C4L13-26, sensors 132/134 within tower and tower root; best seen Fig1b);
analyzing the signal to identify one or more predetermined characteristic indicative of an event within the tower (C6L3-13, C7L35-47), the one or more predetermined characteristic being at least one of:
an amplitude of the signal (C6L21-30, C2L25-33);
a duration of the signal (C2L25-33, C3L24-27, C6L3-20);
a shape of the signal (C2L25-33, C3L24-27, C6L3-20);
one or more frequencies present in the signal (C7L35-47, C2L25-33); and
…
recognizing the event has occurred based on the predetermined characteristic (Abstract; C2L13-15,30-33,55-56, C8L56-67, C10L35-36); and
generating an output based on the recognized event (Abstract; C2L13-15,30-33,55-56, C8L56-67, C10L35-36).”
Nies is silent to claim 1 limitation of using “energy of the signal” as the signal characteristic.
Anderson teaches (C4L64-C5L10) that it is known to use the energy, ie loudness, of the sound by analyzing the amplitude of the frequencies within the specific frequency range as a known signal characteristic, where a louder sound corresponds to a larger loose object event and that a louder sound event corresponds to a more alarming event.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Anderson use the energy/loudness of a sound signal to the analysis process of Nies, as the instant combination would be a simple substitution of one known in the art signal characteristic for another known in the art signal characteristic, and because detecting a louder sound event corresponds to a more alarming event and detecting such would be advantageous for an event detection arrangement.
Claim 7
The combination of Nies and Anderson discloses: “The method of claim 1, comprising monitoring an acoustic signal and wherein analyzing the signal comprises determining the acoustic energy in the acoustic signal and wherein the one or more predetermined characteristic includes a threshold value of acoustic energy (Nies: analysis process from C2L25-33, C6L3-13, C7L35-47; energy variable is within the combination with Anderson as discussed in Claim 1).”


11, 16, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Nies, in view of NPL_Dec1918_PopSci (see file wrapper).
Claim 11
Nies discloses the method of claim 10.
Nies is silent to determining the event location within the tower.
NPL_Dec1918_PopSci teaches that using sound recorded at known microphone locations to accurately triangulate a noise event source location has been well known in the art of sound location prior to the filling date of the instant application, and that knowing the location of an event source provides the benefit of greater diagnostic knowledge.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of NPL_Dec1918_PopSci to determine the location of a noise event source using the well known process of triangulation using the sensors of Nies in the arrangement and process of Nies in order to the benefit of greater diagnostic knowledge for the arrangement and process of Nies.
Claim 16
The modified arrangement and process of Nies by the teachings of NPL_Dec1918_PopSci, discloses: “The apparatus of claim 15 wherein the processor is configured to determine a location of the event by comparing received signals from each of the positions (limitation is within the scope of the combination discussed in claim 11).”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093.  The examiner can normally be reached on M-F, 9-18.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S HUNTER, JR/Examiner, Art Unit 3745        

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747